 1 McGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   ANGELA L. SCOTT
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00080-DAD-BAM
12
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                             v.                           ORDER
14
     ANTONIO BECERRA,                                     CURRENT DATE: January 29, 2019
15                                                        COURT: Hon. Dale A. Drozd
                                   Defendant.
16                                                        PROPOSED DATE: March 12, 2019
                                                          PROPOSED TIME: 8:30 a.m.
17                                                        COURT: Hon. Dale A. Drozd
18

19

20
21                                                STIPULATION
22          Plaintiff United States of America, by and through its counsel of record, and defendant Antonio
23 Becerra, by and through defendant’s counsel of record, David Torres, hereby stipulate as follows:

24          1.      A status conference was set in this matter for October 2, 2018, and time had previously
25 been excluded to that date pursuant to the Speedy Trial Act, 18 U.S.C.§ 3161(h)(7)(A), B(iv).

26          2.      Defendant and Alekxia Torres, specially appearing for David Torres, appeared at this
27 hearing. At the hearing, the parties stipulated to set the trial in this case for January 29, 2019, at 8:30

28 a.m., before the Honorable Dale A. Drozd. Pursuant to a later stipulation, the time period between

                                                          1
30
 1 October 2, 2018, and January 29, 2019, inclusive, was excluded from the calculation under the Speedy

 2 Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv). Doc. 19.

 3          3.     By this stipulation, defendant now moves to continue the trial to March 12, 2019, and to

 4 exclude time between January 29, 2019, and March 12, 2019, inclusive, under the Speedy Trial Act, 18

 5 U.S.C.§ 3161(h)(7)(A), B(iv).

 6          4.     The parties agree and stipulate, and request that the Court find the following:

 7                 a)      Counsel for defendant desires additional time to review the current charges, to

 8          review the discovery, to conduct research and investigation related to the charges and potential

 9          pretrial motions, and to consult with his client.

10                 b)      Counsel has various conflicts in other cases between now and the proposed March

11          12, 2019 trial date that would not reasonably permit him to try this case any time between now

12          and March 12, 2019, including a homicide trial set for January 2019 that defense counsel

13          believes will trail into February 2019.

14                 c)      Counsel for defendant believes that failure to grant the above-requested

15          continuance would deny him the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                 d)      The government does not object to the continuance.

18                 e)      Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of January 29, 2019 to March 12,

23          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

24          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

25          finding that the ends of justice served by taking such action outweigh the best interest of the

26          public and the defendant in a speedy trial.

27          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

                                                          2
30
 1 must commence.

 2          IT IS SO STIPULATED.

 3

 4
      Dated: December 28, 2018                                McGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ ANGELA L. SCOTT
 7                                                            ANGELA L. SCOTT
                                                              MELANIE L. ALSWORTH
 8                                                            Assistant United States
                                                              Attorneys
 9
10 Dated: December 28, 2018
                                                           /s/ per email authorization
11
                                                           DAVID TORRES
12                                                         Counsel for Defendant
                                                           ANTONIO BECERRA
13

14

15
                                                      ORDER
16
            Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that the
17
     current trial date in this action is vacated and continued to March 12, 2019, and the time period between
18
     January 29, 2019, and March 12, 2019, inclusive, is excluded from the calculation under the Speedy
19
     Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) for the reasons stated in the parties’ stipulation.
20
     IT IS SO ORDERED.
21

22      Dated:     January 2, 2019
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                          3
30
